Citation Nr: 0416371	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-25 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
hepatitis C.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1970 and had almost 1 year of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) - which granted service connection 
for hepatitis C and assigned an initial 10 percent rating.  
Subsequently, in an August 2002 decision, the RO assigned a 
higher 20 percent rating.  And in an even more recent 
decision, in February 2004, the RO again increased the rating 
- this time to 40 percent.  The veteran continues to appeal 
for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Since the veteran is requesting a higher initial rating for 
his hepatitis C, the Board has recharacterized this issue as 
involving the propriety of the initial rating in light of the 
important distinction noted in Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher initial rating for 
his hepatitis C, and apprised of whose responsibility-his or 
VA's, it is for obtaining this supporting evidence, and all 
evidence relevant to this claim has been obtained.

2.  The veteran's hepatitis C is manifested by daily fatigue, 
malaise, significant anemia, arthralgias, and weight loss, 
with no evidence of hepatomegaly, ascites, vomiting or 
chronic right upper quadrant pain.




CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating for the 
hepatitis C.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.113, 
4.114, Diagnostic Code 7354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).



The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.  

Here, regarding the issue of entitlement to a higher initial 
rating for the hepatitis C, a substantially complete 
application was received in November 2001.  And in a January 
2002 letter, the RO provided notice to the claimant regarding 
what information and evidence was needed to substantiate his 
claim for service connection as well as what information and 
evidence needed to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession pertaining to his 
claim.  Thereafter, in a rating decision dated in July 2002, 
the RO granted service connection for the hepatitis C and 
initially assigned a 10 percent rating.  The veteran appealed 
for a higher rating.  In an August 2002 decision, the RO 
increased his rating to 20 percent.  And in a February 2003 
letter, the RO notified him regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating, as well as what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession pertaining to his claim.  A statement of 
the case (SOC) then was issued in August 2003, again 
informing him of the evidence and information necessary to 
substantiate his claim for a higher rating, the information 
and evidence that he should submit personally, and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim-if identified.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

The RO initially provided the VCAA notice in the context of 
the veteran attempting to establish his entitlement to 
service connection since, at that particular time, his claim 
had not yet been granted.  And as required by Pelegrini, this 
occurred prior to initially adjudicating his claim for 
service connection in July 2002.

When, as here, VA receives a notice of disagreement (that 
raises a new issue) in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (indicating that increased rating issues are 
separate from service connection issues).  In other words, 
because the RO provided the veteran appropriate VCAA notice 
prior to initially adjudicating his claim for service 
connection for hepatitis C, in turn, means that VA is not 
also required to provide additional VCAA notice concerning 
his new, supplemental claim now on appeal - for a higher 
initial rating for this condition.  However, this 
notwithstanding, the RO nonetheless provided additional VCAA 
notice, albeit after initially adjudicating his claim for a 
higher initial rating.  So as an unintended consequence, this 
raises concerns about the timing of the second notice in 
relation to the Court's decision in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
of VA can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, as mentioned, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was mere 
harmless error.  This is because the first VCAA in January 
2002 was indeed prior to initially adjudicating the claim for 
service connection in July 2002.  And while the additional 
notices subsequently provided to the veteran in February and 
August 2003, concerning the new supplemental issue of his 
purported entitlement to a higher initial rating, 
were not given prior to the first AOJ adjudication of the 
increased rating claim (in August 2002) the notices still 
were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  And bear in 
mind, after notice was provided, the case was readjudicated, 
and the veteran was granted an increased, 40 percent, rating 
in February 2004.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The veteran repeatedly has stated he received private 
treatment for hepatitis C, and the records pertaining to this 
treatment were obtained.  Additionally, he was provided two 
VA medical examinations.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him - especially since the Board is increasing his 
rating as the RO did.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim; the 
fourth element of the VCAA notice cited in Pelegrini is mere 
dictum).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent, does not prevent the Board from 
rendering a decision at this time on the issue of entitlement 
to a higher initial rating for the hepatitis C since all 
notification and development needed to render a fair decision 
on this issue has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Factual Background

The veteran weighed 190 pounds during private examination in 
March 2001.  Laboratory tests were conducted in August 2001.  
The following tests were noted to have been high:  AST 
(aspartate transaminase) at 64 IU/L (reference range 7-42) 
and ALT (alanine transaminase) at 75 IU/L (reference range 1-
45).  

Laboratory tests were conducted in September 2001.  The 
following tests were noted to have been low:  red blood cell 
(RBC) count at 4.43 (reference range 
4.5-6.0), hematocrit (HCT) at 40.3 (reference range 42-52).  
The following tests were noted to have been high: Ferritin at 
561 ng/ml (reference range 15-300), gamma-glutamyl 
transferase (GGT) at 175 IU/L (reference range 10/40) AST at 
68 IU/L (reference range 7-42), ALT at 76 IU/L (reference 
range 1-45).  The veteran was diagnosed with hepatitis C in 
September 2001 by his private physician.  

Laboratory tests were conducted in November 2001.  The 
following tests were noted to have been low:  iron saturation 
17% (reference range 20-55%), hemoglobin (HGB) at 13.8g/dL 
(reference range 14-17), HCT at 40.7% (reference range 42-
52%).  The following tests were noted to have been high: 
erythrocyte sedimentation rate (ESR) at 41 (reference range 
0-10), Ferritin at 515 ng/ml (reference range 15-300), AST at 
46 IU/L (reference range 7-42), ALT at 57 IU/L (reference 
range 1-45), iron binding capacity at 490 mcg/dL (reference 
range 250-400) and lymphocytes at 50% (reference range 20-
44).  A core liver biopsy conducted in November 2001 revealed 
chronic hepatitis with mild to moderate activity and bridging 
fibrosis consistent with hepatitis C.  

In a February 2002 statement, the veteran's private physician 
indicated that the veteran's hepatitis C was chronically 
active as evidenced by his significant fatigue, persistently 
elevated liver enzyme levels, elevated viral load, and 
fibrosis on liver biopsy.  The fatigue was compounded by a 
major depressive disorder.  The veteran was to be evaluated 
shortly by a specialist to initiate interferon and ribavirin 
therapy.  

Multiple laboratory tests were conducted in April 2002.  The 
veteran's white blood cell (WBC) count was 6.3 B/L (reference 
range 4-11), HGB was 14.5 (reference range 14-17), HCT was 
noted to have been low at 41.6% (reference range 42-52), AST 
was noted to have been high at 47 IU/L (reference range 7-
42); ALT was noted to have been high at 59 IU/L (reference 
range 1-45); Ferritin was noted to have been high at 324 
ng/ml (reference range 15-300); and ESR was noted to have 
been high at 38 (reference range 0-10).  

A July 2002 private medical report is of record.  The veteran 
weighed 190 pounds.  It was noted that the veteran had 
chronic hepatitis C with fibrotic progression.  

A VA examination was conducted in August 2002.  The veteran 
weighed 185 pounds, and had lost 5 pounds in the last month.  
His appetite was becoming poorer.  He complained of daily 
fatigue, malaise, and arthralgias of one year's duration.  
There were no complaints of vomiting or chronic right upper 
quadrant pain.  The veteran's liver was palpable two 
fingerbreadths below the right costal margin with deep 
inspiration and was tender.  There was no ascites or edema.  
Laboratory studies noted an AST of 44 IU/L (reference range 
15-41).  The diagnosis was hepatitis C infection.  

Laboratory tests were conducted in November 2002.  The 
following tests were noted to have been low: RBC count, HGB, 
HCT, platelet count, and antibody screen-eosinophils.

Laboratory tests were conducted in December 2002.  The 
following tests were noted to have been low:  WBC count, RBC 
count, HGB, HCT, and platelet count.  The following tests 
were noted to have been high: direct bilirubin, alkaline 
phosphatase, and AST.  In addition, RBC morphology was 
abnormal.

A private medical report dated in January 2003 noted that the 
veteran lost 9 pounds, weighing 181 pounds.  Blood tests were 
also conducted in January 2003.  The following tests were 
noted to have been low: WBC count, RBC count, HGB, HCT, and 
platelet count.  In addition, RBC morphology was abnormal.  
The following tests were noted to have been high: red blood 
cell distribution width (RDW) and alkaline phosphatase.

In February 2003, the veteran weighed 168 pounds.  Laboratory 
tests were conducted this month.  The following tests were 
noted to have been low:  WBC, RBC, HGB, HCT, and Potassium.  
The following tests were noted to have been high: RDW, 
alkaline phosphatase and glucose.  In addition, RBC 
morphology was abnormal.



Laboratory tests were conducted in March 2003.  The following 
tests were noted to have been low:  WBC, RBC, HGB, and HCT.  
The following tests were noted to have been high: RDW and 
alkaline phosphatase.  In addition, RBC morphology 
was abnormal.

In April 2003, the veteran weighed 162 pounds.  Laboratory 
tests were conducted that month.  The following tests were 
noted to have been low:  WBC, RBC, HGB, HCT, and platelets.  
The following tests were noted to have been high:  RDW and 
alkaline phosphatase.  In addition, RBC morphology was 
abnormal.

Laboratory tests were conducted in May 2003.  The following 
tests were noted to have been low:  WBC, RBC, HGB, HCT, and 
platelets.  The following tests were noted to have been high:  
RDW and alkaline phosphatase.  In addition, RBC morphology 
was abnormal.

Laboratory tests were conducted in June 2003.  The following 
tests were noted to have been low:  WBC, RBC, HGB, HCT, and 
Potassium.  The following test was noted to have been high:  
alkaline phosphatase.  In addition, RBC morphology 
was abnormal.

In July 2003, the veteran weighed 157 pounds.  Laboratory 
tests were conducted that month.  The following tests were 
noted to have been low:  WBC, RBC, HGB, and HCT.  The 
following test was noted to have been high:  monocytes.  
In addition, RBC morphology was abnormal.

Laboratory tests were conducted in August 2003.  The 
following tests were noted to have been low:  WBC, RBC, HGB, 
HCT, platelets, and antibody screen-neutrophils, lymphocytes, 
and eosinophils.  The following tests were noted to have been 
high:  mean corpuscular volume (MCV), RDW, and Monocytes. 



A VA examination was conducted in January 2004.  The examiner 
reviewed the veteran's claims file and noted that the veteran 
has undergone interferon and ribavirin to rid his body of 
hepatitis C albeit transiently, according to the examiner.  
The examiner noted that the veteran suffered from the 
following side effects of treatment: depression; weight loss; 
significant anemia; constant malaise, fatigue and weakness; 
and liver discomfort with pain radiation to his back.  The 
examiner also stated that examination revealed no chronic 
stigmata of liver disease, and he doubted that the veteran 
had hepatomegaly or ascites.  The diagnosis was ongoing 
hepatitis C, with residuals as noted.  The examiner found no 
evidence of current liver insufficiency but indicated the 
veteran's condition will worsen in the future.  

Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).



As already alluded to, since the veteran timely appealed the 
rating initially assigned for his hepatitis C, the Board must 
consider his possible entitlement to a "staged" rating to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

Hepatitis C is evaluated under Diagnostic Code (DC) 7354.  
This diagnostic code provides a 20 percent evaluation where 
this condition is manifested by daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For purposes of rating hepatitis C, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. §§ 4.114; DC 7354, Note (2) (2003).

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id.

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.  VA regulation also provides that sequelae, such 
as cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but the same signs and 
symptoms cannot be used as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae.  See § 4.14, 
VA's 
anti-pyramiding regulation.  38 C.F.R. §§ 4.114; DC 7354, 
Note (1) (2003).

The veteran contends that, at a minimum, he is entitled to a 
60 percent disability rating for his hepatitis C based on the 
extent of his weight loss, daily fatigue, constant joint pain 
and anemia.  

The Board notes that, although the veteran does not have 
hepatomegaly or incapacitating symptoms requiring bed rest, 
his condition more nearly approximates the symptomatology for 
a 60 percent rating as he does have documented anemia, 
fatigue, more the mild weight loss, and arthralgias.  See 38 
C.F.R. § 4.7, supra.  And since this represents the most 
severe his hepatitis C has been since filing his claim, he is 
not entitled to a "staged" rating for this condition.  See 
Fenderson, 12 Vet. App. at 125-26.  There also is no 
objective clinical indication of 
near-constant debilitating symptoms to warrant the maximum 
100 percent schedular rating.


ORDER

A higher 60 percent rating is granted for hepatitis C, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



